Stacy, C. J.,
concurs in the reversal of the nonsuit, but is not prepared to say that the executive officer of a corporation, though actively in charge of its business, is perforce the corporation, or that a corporation may not maintain its identity separate and apart from its active-executive officer for the purposes here considered. It is possible that the security of a number of titles is dependent upon this distinction, with the public registry silent on the point because not heretofore questioned. Each case should stand on its own base.